DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged for IDS and preliminary amendment filed 04/16/2016.
Claims 1, 3, 7-8, 11 and 14-16 are amended.
Claims 2, 9-10, 12-13 and 17-18 are canceled.
New claim 20 is added.
Claims 1, 3-8, 11, 14-16 and 19-20 are pending.

Priority
The examiner acknowledges this application as a Continuation of 16/269,130 filed 02/06/2019, now US 10,765,635 B2, and which claims benefit of 62/627,107 filed 02/06/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi (US 2013/0323362 Al) in view of Paterson et al. (US 20110136747 Al) and further in view of KOLATKAR et al. (US 20070292511 Al).
Penhasi teaches composition in particle form, comprising a core comprising probiotic, an innermost coating layer, an intermediate coating layer and an outer and/or exterior coating layer (see the whole document with emphasis on the abstract).   The probiotic containing particles are mixed with stabilizer such as sugar (paragraphs [0045], [0087]) with the sugar meeting the limitation of excipient as in claim 1 and excipient that is non-swelling as in claims 1 and 3; probiotic meets the limitation is active ingredient  probiotic of claims 1 and 11, the first coating layer or inner layer (abstract; paragraphs [0052], [0053]) comprises fats meeting the encapsulating layer of claim 1, the lipid coating of claim 4; and for claim 5, the recitation is a characteristic of the composition of claim 1.
The intermediate coating or exterior layer coating or enteric coating are comprised polymeric materials and HMPCAS is named for the intermediate and enteric coating layers (paragraphs {0054], [0074], [0100], claims 33-35).   However, there is no exemplification of composition having the HPMCAS 
But it is known that probiotics are formulated as delayed release formulations for enteric delivery (see paragraphs [0007]-[0009], [0024], [0040], [0042], [0044], [0047] of Paterson et al. (US 20110136747 Al)).   It is also known in the art that enteric polymers such as HPMCAS is used in delayed release dosage forms (see paragraphs [0106], [0107], and [0108] of KOLATKAR et al. (US 20070292511 Al).
Therefore, at the effective date of the invention, the artisan would be motivated to elect to use HPMCAS as the coating polymer for the probiotic formulation to achieve delayed release of the probiotic in the intestinal area, which is one of the areas anticipated for release of colchicine (see at least paragraphs [0024], [0028], [0055], [0063]).
Therefore, for claims 6-8, 11 and 14-16, the HPMCAS meets the polymer requirement of these claims.
Therefore, Penhasi in view of Paterson and further in view of KOLATKAR renders  claims 1, 3-8, 11 and 14-16 prima facie obvious.   
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi (US 2013/0323362 Al) in view of Paterson et al. (US 20110136747 Al) and further in view of KOLATKAR et al. (US 20070292511 Al) as applied to claim 11, in view of Roberts et al. (US 2015/0164831)
Penhasi in view of Paterson and further in view of KOLATKAR has been described above to render claim 11 prima facie obvious.
The difference between claim 16 and the composition derived from the combination of Penhasi, Paterson and KOLATKAR is the amounts of the hypromellose acetate succinate and the acetyl group is not taught.      
However, Roberts teaches hypromellose in the examples in Table I is at 10% and the

Therefore, at the effective filing date of the invention, the artisan guided by the teachings of
Roberts for how much hypromellose and hydroxypropyl methylcellulose based coating materials are used, would have been led to adapt the amounts disclosed for hypromellose and
hydroxypropyl methylcellulose based coating materials as a guide as to how much of the HPMCAS could be used to effect the delayed release.
Therefore, Penhasi, Paterson and KOLATKAR in combination with Roberts renders claim 16 prima facie obvious.

Claims 1, 3-8, 11, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2015/0164831) and as evidenced by Falb et al. (US 20190160115) and Kulkani et al. (US 20140221414 Al) that ethylcellulose is an enteric polymer and as applied to claim 1, in view of KOLATKAR et al. (US 20070292511 Al) and further in view of the 2013 study in the US national library of medicine.
Roberts discloses multiparticulate colchicine composition comprising plurality of colchicine subunits and pharmaceutically acceptable excipients and a coating surrounding the core subunit forming coated subunits of colchicine (see the whole document, with emphasis on the abstract, paragraphs [0009]-[0013], [0027], [0035], [0053], [0061], [0082], [0135], [0137],
[0138]); the core subunits are coated with functional or non-functional coating (paragraphs
[0042], [0046], [0050], [0051], [0053], [0058], [0135], [0137], [0138]); in certain embodiments, there is an intermediate layer and exterior coating (paragraph [0058]), the intermediate coating layer is typically film forming polymers such as hydroxyethyl cellulose, hydroxypropyl cellulose, gelatin, hydroxypropyl methylcellulose, polyethylene glycol, polyethylene oxide claims 1 and 3; colchicine is a pharmaceutically active agent.
In the body of Roberts, hydroxypropyl methylcellulose acetate succinate (HPMCAS), which is hypromellose acetate succinate is anticipated as one of the functional polymer coatings (see paragraph [0050]) and in the embodiment where there is no intermediate layer, the functional polymer is directly coating the colchicine subunits.   While there is a disclosure for polymers such as the HPMCAS for coating the core active agent particles, Roberts did not exemplify a composition in which the HPMCAS is a coating material.   It is also true that the compositions in Table 2 anticipates using hydroxypropyl methylcellulose based coating material,
Table 2 does not name HPMCAS a one of the hydroxypropyl methylcellulose based coating material as required by claims 1, 6-8, 11, 14-16. Further the composition of Roberts is for oral delivery and the formulation us contemplated for immediate, sustained, extended, delayed or pulsed release (see paragraph [0077]).   It is known in the art that enteric polymers such as
HPMCAS is used in delayed release dosage forms (see paragraphs [0106], [0107], and [0108] of
KOLATKAR et al. (US 20070292511 Al).
Therefore, at the effective date of the invention, the artisan would be motivated to elect to
use HPMCAS as the coating polymer for the colchicine multiparticulate formulation to achieve
delayed release of the colchicine in the intestinal area, which is one of the areas anticipated for

For claim 1 also, the difference between ROBERTS and the claim is that the composition of ROBERTS does not contain probiotic.   However, it is known that colchicine therapy induces adverse gastrointestinal side effects and that the addition of probiotic reduces the number of adverse effect (See the 2013 article in the US national library of medicine).   Therefore, at the effective date of the invention, the artisan guided by the study the US national library of medicine would be motivated to include probiotic in order to reduce the adverse gastrointestinal side effects produced by colchichine.   Claim 1 says that at least one or more of active ingredients is probiotic and does not exclude other active agents such as colchicine.
Thus, Roberts in view of KOLATKAR and the study in the US national library of medicine renders claim 1 and 6 prima facie obvious.
For claim 4, ethylcellulose (see compositions in Table 2) is an enteric polymer (see
evidentiary reference US 20190160115 Al at paragraph [1087] and paragraph [0106] of US 20140221414 Al).
Claim 5 recites the characteristics of the composition comprising pharmaceutically active agent such as colchicine and probiotic, intermediate layer and exterior coating layer.
Therefore, the embodiment in which the coated subunit is colchicine and probiotic, where the excipient is a sugar based, which is a non-swelling excipient, and having an intermediate coating layer and an exterior layer of HPMCAS, renders obvious the limitations of claims 1 and 3.
For claims 7, 8, 11, 14, 15, 16, the HPMCAS meets the polymer requirement of these claims.
For claim 16, hypromellose in the examples in Table I is at 10% and the
hydroxypropyl methylcellulose based coating material in the examples in Table 2 is at 6%.

Roberts for how much hypromellose and hydroxypropyl methylcellulose based coating materials are used, would have been led to adapt the amounts disclosed for hypromellose and
hydroxypropyl methylcellulose based coating materials as a guide as to how much of the HPMCAS could be used to effect the delayed release.
For claims 19 and 20, Roberts teaches that the core subunits can be introduced in suspension or solution and when delivery is contemplated for the stomach or intestine, an acidic medium is suggested for stimulation (see paragraph [0101] of Roberts).
Therefore, ROBERTS in view of KOLATKAR and the study in the US national library of medicine renders claims 1, 3-8, 11, 14-16 and 19-20 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 11, 14-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,765,635 B2 in view of Penhasi (US 2013/0323362 Al). 
The issued claims teach all essential elements of examined claims 1, 3-8, 11, 14-16 and 19-20.   The issued claims do not say that the composition comprises non-swelling excipients as required by examined claims 1 and 3.  
But Penhasi teaches composition in particle form, comprising a core comprising probiotic, an innermost coating layer, an intermediate coating layer and an outer and/or exterior claim 1 and excipient that is non-swelling as in claims 1 and 3; probiotic meets the limitation is active ingredient  probiotic of claims 1 and 11, the first coating layer or inner layer (abstract; paragraphs [0052], [0053]) comprises fats meeting the encapsulating layer of claim 1, the lipid coating of claim 4; and for claim 5, the recitation is a characteristic of the composition of claim 1.
Therefore, at the effective date of the invention, the artisan guided by the teachings of Penhasi would have been motivated to include non-swelling excipient such as sugar in the issued composition that would predictably stabilize the probiotic containing particles (see paragraph [0045] of Penhasi). 
Issued claims 1 and 7 render examined claims 19-20 prima facie obvious.   Issued claims 6 and 4 renders claims 6, 8, 14 and 16 prima facie obvious.   Issued claims 2 and 5 render claims 4 and 7 prima facie obvious.    Claim 5, recites characteristic of the composition of claim 1.    Issued claim 1 renders examined claim 11 prima facie obvious.  
No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613